DETAILED ACTION
Applicant's amendment of April 4, 2022 overcomes the following:
Rejection of claims 2-20 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended claims 2-7 and 9-20.

Specification
The title of the invention now recites “USER IDENTIFICATION USING FACE RECOGNITION IMAGE DATA CACHE”. However, “FACE RECOGNITION” is not currently being recited in any of the claims. Therefore, the title of the invention “USER IDENTIFICATION USING FACE RECOGNITION IMAGE DATA CACHE” is not descriptive and a new title is required that is clearly indicative of the invention to which the claims are directed. 
Therefore, the following title has been provided via examiner’s amendment indicated below: USER IDENTIFICATION USING BIOMETRIC IMAGE DATA CACHE.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace Title with the following:
Title (Currently Amended):  USER IDENTIFICATION USING BIOMETRIC IMAGE DATA CACHE

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2-20 “… would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph…”, previously set forth in the last Office action, as previously indicated in Non-Final OA 03/15/2022, Pg. 12. Claim amendments of 4/4/2022 overcome previous rejections, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the prior art. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… selecting, from the group of persons, the subset of persons using a time period during which each person in the subset of persons has at least a threshold likelihood of being within a field of view of a camera;
in response to selecting the subset of persons using the time period, retrieving, from the data storage system, biometric data for one or more persons in the subset of persons;
storing, in the biometric data cache, the retrieved biometric data for the one or more persons in the subset of people persons;
searching, during the time period and using captured biometric data for a particular person in the subset of persons, the biometric data cache for biometric data for the person;
in response to searching the biometric data cache for biometric data for the particular person, determining that the biometric data cache includes data for the particular person; and 
in response to determining that the biometric data cache includes data for the particular person, using the data from the biometric data cache to determine an identifier for the particular person.”
Independent claims 9 and 15 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… selecting, from a group of persons for which a data storage system maintains biometric data, a subset of persons using a time period during which each person in the subset of persons has at least a threshold likelihood of being within a field of view of a camera, the subset of persons including fewer people persons than the group of people persons;
in response to selecting the subset of persons using the time period, retrieving, from the data storage system, biometric data for one or more persons in the subset of people persons;
storing, in a biometric data cache configured to maintain biometric data for each person in the subset of persons, the retrieved biometric data for the one or more persons in the subset of people persons, the biometric data cache being a different system from the data storage system;
searching, during the time period and using captured biometric data for a particular person in the subset of persons, the biometric data cache for biometric data for the particular person;
in response to searching the biometric data cache for biometric data for the particular person, determining that the biometric data cache includes data for the particular person; and
in response to determining that the biometric data cache includes data for the particular person, using the data from the biometric data cache to determine an identifier for the particular person.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668